Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000542
                                                        29-JUN-2012
                                                        10:17 AM



                        NO. SCPW-12-0000542

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   CHRIS GRINDLING, Petitioner,

                                   vs.

         ATTORNEY GENERAL, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
     and Circuit Judge Ayabe, assigned by reason of vacancy)

          Upon consideration of petitioner Chris Grindling's
petition for a writ of mandamus, filed on June 1, 2012, it
appears that petitioner seeks mandamus relief on the same matters
for which mandamus relief was sought and denied on May 17, 2012
in SCPW-12-0000472.   Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED:   Honolulu, Hawai#i, June 29, 2012.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Bert I. Ayabe